OPINION DENYING A. PETITION FOR A REHEARING.
The opinion of the court was delivered by
Benson, J.:
In an application for a rehearing it is urged that the sufficiency of the petition, challenged, by an objection to evidence, was not directly decided by this court. The conclusion that the petition stated a good cause of action is fairly deducible from the language used in the opinion, and is expressly stated in the syllabus. This conclusion is supported by the reasons stated, and is warranted by the opinion in Daugherty v. Fowler, 44 Kan. 628, 25 Pac. 40. It has also been held by many courts in this country that the consignor with whom the contract of shipment is made may maintain an action in such a case for injury to the *511goods, although he has no property therein. (Blanchard & others v. Page & others, 74 Mass. 281; Spence v. Norfolk, &c. R. Co., 92 Va. 102, 29 L. R. A. 578. See, also, 1 Hutch. Car., 3d ed., § 197, and 3 Hutch. Car., 3d ed., §§ 1307-1312, where the authorities are reviewed.) In volume 3 of the third edition of Hutchin•son on Carriers, section 1320, the conclusion is stated that “whether he retains any property in the goods or not, if the contract for the transportation by the carrier is directly with him [the consignor] he may maintain the action upon such contract in his own name for the failure safely to carry and deliver to the consignee.” A good cause of action in favor of the plaintiff was pleaded.
The motion for a rehearing is denied.